Citation Nr: 1545283	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service-connection for erectile dysfunction, to include as secondary to prostate cancer treatment and, if so, whether service-connection is warranted.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

These matter are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that reopened and denied a claim of service connection for erectile dysfunction and also denied TDIU.  The Veteran disagreed with this decision in April 2012.  In an August 2013 rating decision, the RO granted service connection for urinary incontinence residuals of prostate cancer and depression.  In an August 2013 statement of the case (SOC), the RO denied service connection for erectile dysfunction secondary to prostate cancer treatment as well as TDIU.  The Veteran thereafter perfected his appeal with the submission of a VA form 9 in October 2013.

In June 2015, the Veteran offered testimony before the undersigned at a Board hearing in Washington, D.C.  During and after his hearing, he submitted additional documentary evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  

Although the RO reopened the claim of service connection for erectile dysfunction during the course of this appeal, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

The Veteran's record before the VA consists of a paper claims file as well as an electronic record located in Virtual VA/VBMS.


FINDINGS OF FACT

1.  A July 2007 rating decision denied the claim for service connection for erectile dysfunction; the Veteran was informed of the decision in July 2007, initially disagreed with it but did not perfect an appeal of the decision.

2.  The evidence received after the prior denial includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Veteran filed a claim for service connection for erectile dysfunction in May 2006.  He contended he had this problem secondary to varicocele for which he was also seeking service connection.  Service treatment records showed left varicocele in service but no erectile dysfunction.  Some private urology records submitted at the time showed no complaints and treatment for erectile dysfunction, while records from Canyon State Urology showed a prescription for Viagra in May 2006.  VA examination in June 2006 noted the Veteran's complaints of trouble with erections approximately 9 to 10 years earlier requiring Viagra.  The examiner opined that the erectile dysfunction was less likely caused by the varicocele in service as he was able to have children 29 years earlier and he had only had the problem for 9 to 10 years.  Also, it was noted that varicocele was not noted as a cause of difficulty with erection or fertility.  

Thus in the July 2007 rating decision, service connection was granted for left varicocele but denied for erectile dysfunction.  The Veteran did not perfect an appeal following the issuance of the March 2009 statement of the case and the July 2007 decision denying service connection for erectile dysfunction thus is final. 

The Veteran's current claim is based upon the same factual basis as his claim for entitlement to service connection which was denied in the 2007 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The evidence received subsequent to the prior denial includes the Veteran's claim received in December 2010 as well as documentation that the Veteran underwent prostate cancer surgery seed implant in July 2010.  Service connection for both urinary incontinence and depression as residuals of prostate cancer was granted in August 2013.  An October 2013 statement from Dr. H., the Veteran's urologist, notes that the Veteran had erectile dysfunction prior to his prostate surgery to a degree of approximately 10 to 20 percent.  Following his prostate surgery, he had erectile dysfunction to a degree of 100 percent.  The doctor stated that the Veteran was initially prescribed Viagra as a prophylactic drug in the 90's which was common.  After his surgery, he was totally impotent and no drug could alleviate the condition.  This opinion as to etiology clearly relates to an unestablished fact in the Veteran's claim for service connection for erectile dysfunction inasmuch as it is relates current diagnosis causally to service-connected disability.  Therefore, it is new and material; reopening of the claim is in order.


ORDER

New and material evidence having been received, the claim for service connection for erectile dysfunction is reopened.  To this extent only, the claim is granted.


REMAND

Additional action is required prior to appellate review of the claim of service connection for erectile dysfunction.  While Dr. H.'s October 2013 statement is noted, a November 2013 VA male reproductive system examination contains the examiner's finding that the Veteran did not have erectile dysfunction.  In this regard, the Veteran offered testimony concerning erectile dysfunction at his hearing.  

In light of the above, the Board finds that clarification is warranted prior to Board review.  Specifically, an examination should be undertaken to determine whether there is current erectile dysfunction, whether the condition has been present at any time during the pendency of the claim, and if so is it related to service or service-connected prostate cancer.

The Veteran alleges TDIU based on the combined effects of his service-connected disabilities.  He testified in June 2015 that his depression and incontinence were the primary reasons for his retirement in 2009.  He explained that he was not allowed to come back to work thereafter due to his disabilities.  Although the August 2013 SOC cited a general medical examination finding that the Veteran's depression and incontinence do not impede his ability to work, in view of the Veteran's statements, additional development is warranted.  Any documents related to his VA employment, retirement and attempts at re-employment should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any erectile dysfunction present during the pendency of this claim.  The claims folders as well as Virtual VA and VBMS records must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to render opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim erectile dysfunction, due to or as a result of an injury or disease incurred in service; 

(b) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran currently has or has had at any time during the pendency of the claim erectile dysfunction that is (i) proximately due to or (ii) aggravated (permanently worsened beyond the natural progression) by the service-connected urinary incontinence, depression, and/or left varicocele disabilities. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

2.  Obtain any documents related to the Veteran's VA employment, retirement and attempts at re-employment.  

3.  Schedule a VA examination concerning the TDIU claim.  The examiner(s) should review the claims folder and indicate that such has been accomplished in the examination report(s).  

Information should be provided concerning the functional impairment resulting from the service-connected urinary incontinence, left varicocele and depression as it may affect the ability to function and perform tasks in a work setting.  

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


